                            Case 5:21-mj-00016-JLT Document 18 Filed 04/21/21 Page 1 of 3
AO I 99A (Rev.   06/   I   9) Order Setting Conditions of Release                                                      Pagelof     3    Pug.,



                                               UNtrpo Srerps Drsrrucr CoURT
                                                                              for the
                                                                    Eastern District of Califomia


                           United States of America
                                                                                 )
                                                                                 )
                                                                                 )        Case   No.   5:21-mj-00016-JLT
                       CARLOS IVAN CAMPANA                                       )
                                      Dtfrrd"rt                                  )

                                                ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(   l)   The defendant must not violate federal, state, or local law while on release.

(2)      The defendant must cooperate in the collection of a DNA sample                     if it is authorized by 34 U.S.C. $ 40702.

(3)      The defendant must advise the court or the pretrial services office or supervising officer in writing before making
         any change ofresidence or telephone number.

(4)      The defendant must appear in court as required and, ifconvicted, must surrender as directed to serve a sentence that

         the court may impose.

         The defendant must appear                at       United States District Court
                                                                                                    Place
                                                         before Chief Magistrate Judge Jennifer L. Thurston

         on                                                                  514120212:30 pm
                                                                                Date and Time


         If blank, defendant will be notified of next appearance.

(5)      The defendant must sign an Appearance Bond, if ordered.
                        Case 5:21-mj-00016-JLT Document 18 Filed 04/21/21 Page 2 of 3
 AO l99B (Rev. 09/08- EDCA [Fresno]) Additional Conditions ofRelease (Genera r)                                                    PaeelTlof ElPu*",
 CAMPANA, Carlos Ivan
 Doc. No.5:21-MJ-00016

                                               ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one ofthe above methods will not by itselfreasonably assure the appearance ofthe delendant and the salety         olother
persons and the community. it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

 V     (6)        l'he delendant is placed in the custody   of':

                     Name of person or   organization              Oracio Campana Sotelo

           who agrees (a) to supervise the delendant in accordance with all conditions olrelease, (b) to use every effort to assure the appearance ofthe
           defendant at all scheduled court proceedings. and (c) to notily the court immediately in the event the defendant violates any conditions of
           release or disappears.

                     SIGNED:I
                                         CUSTODTAN
 @     (7)        The defendant must:
       @          (a)    report to and comply with the rules and regulations of the Pretrial Services Agency;
       V          (b)    report telephonically to the Pretrial Services Agency on the first working day following your release from
                         custody;
       V          (c)    reside at a location approved by the PSO, and not move or absent yourself from this residence for more than24
                         hrs. without prior approval of PSO; travel restricted to Eastem District of Califomia, unless otherwise approved
                         in advance by PSO;
       v          (d)     not associate or have any contact with Jesus Adrian Pena-Gamez, unless in the presence of counsel or otherwise
                         approved in advance by the PSO;
       g          (e)    report any contact with law enforcement to your PSO within 24 hours;
       g          (0     cooperate in the collection of a DNA sample and you must report to the United States Marshals office located at
                         510 19'h Street in Bakersfield, Califomia, at 9:00 a.m. for booking on the first working day following your release
                         from custody,
       g          (g)    not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                         dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                         currently under your control;
      g           (h)    submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the
                         costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;
      g           (i)    refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a
                         prescription by a licensed medical practitioner; and you must noti! Pretrial Services immediately of any
                         prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
      g          0)      not apply for or obtain a passport or any othertraveling documents during the pendency ofthis case;
      g          (k)     execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any ofthe conditions of
                         release, the following sum of money or designated property: a $20,500 bond (secured by $12,000 in cash; and,
                         $8,500 secured by the salvaged title of the 2017 Honda Civic); and,

                 USMS SPECIAL INSTRUCTIONS:
      V          (l)     have your release on bond delayed until the posting ofyour bond.
                        Case 5:21-mj-00016-JLT Document 18 Filed 04/21/21 Page 3 of 3
    AO l99C (Rev 09/08- EDCA [Fresnol) Advice olPenalries                                                               eag. 3        of 3     Pog.,

                                              ADVICE OF PENALTIES AND SANCTIONS

    TO THE DEFENDANT:

    YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS

        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
 revocation ofyour release, an order ofdetention, a forfeiture ofany bond, and a prosecution for contempt ofcourt and could result in
 imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e.,in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or aftempted killing.
       If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
          (l)   anoflensepunishablebydeath, lifeimprisonment,orimprisonmentforatermoffifteenyearsormore-youwill befined
                not more than $250,000 or imprisoned for not more than l0 years, or both;
          (2) anoffensepunishablebyimprisonmentfot'atennoffiveyearsormore,butlessthanfifteenyears-youwill                                befinednot
                more than $250,000 or imprisoned for not more than five years, or both;
          (3)             -
                any other felony  you will be fined not more than $250,000 or imprisoned not more than two years, or both;
          (4) amisdemeanor- youwill befinednotmorethan$l00,000orimprisonednotmorethanoneyear,orboth.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture ofany bond posted.

                                                     Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set   forth above.




                                                                                                                                         F
                                                                                                                                      (lrrt,;r l'to^ C*-pn"",^




                                                 Directions to the United States Marshal

(   E ) fne defendant is ORDERED released after processing.


Date:        April 21, 2021
                                                                                   J ud ic   ial Offi ce r's   Si gnatn' e


                                                            Jennifer L. Thurston, U.S. Magistrate Jud ge
                                                                                      Prinled nanre and title




                      DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE                 U.S.     ATTORNEY                U.S. MARSHAI,
